


110 HRES 974 EH: Providing for consideration of the bill

U.S. House of Representatives
2008-02-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 974
		In the House of Representatives, U.
		  S.,
		
			February 26, 2008
		
		RESOLUTION
		Providing for consideration of the bill
		  (H.R. 3521) to improve the Operating Fund for public housing of the Department
		  of Housing and Urban Development.
	
	
		That at any time after the adoption
			 of this resolution the Speaker may, pursuant to clause 2(b) of rule XVIII,
			 declare the House resolved into the Committee of the Whole House on the State
			 of the Union for consideration of the bill (H.R. 3521) to improve the Operating
			 Fund for public housing of the Department of Housing and Urban Development. The
			 first reading of the bill shall be dispensed with. All points of order against
			 consideration of the bill are waived except those arising under clause 9 or 10
			 of rule XXI. General debate shall be confined to the bill and shall not exceed
			 one hour equally divided and controlled by the chairman and ranking minority
			 member of the Committee on Financial Services. After general debate the bill
			 shall be considered for amendment under the five-minute rule. It shall be in
			 order to consider as an original bill for the purpose of amendment under the
			 five-minute rule the amendment in the nature of a substitute recommended by the
			 Committee on Financial Services now printed in the bill. The committee
			 amendment in the nature of a substitute shall be considered as read. All points
			 of order against the committee amendment in the nature of a substitute are
			 waived except those arising under clause 10 of rule XXI. Notwithstanding clause
			 11 of rule XVIII, no amendment to the committee amendment in the nature of a
			 substitute shall be in order except those printed in the report of the
			 Committee on Rules accompanying this resolution. Each such amendment may be
			 offered only in the order printed in the report, may be offered only by a
			 Member designated in the report, shall be considered as read, shall be
			 debatable for the time specified in the report equally divided and controlled
			 by the proponent and an opponent, shall not be subject to amendment, and shall
			 not be subject to a demand for division of the question in the House or in the
			 Committee of the Whole. All points of order against such amendments are waived
			 except those arising under clause 9 or 10 of rule XXI. At the conclusion of
			 consideration of the bill for amendment the Committee shall rise and report the
			 bill to the House with such amendments as may have been adopted. Any Member may
			 demand a separate vote in the House on any amendment adopted in the Committee
			 of the Whole to the bill or to the committee amendment in the nature of a
			 substitute. The previous question shall be considered as ordered on the bill
			 and amendments thereto to final passage without intervening motion except one
			 motion to recommit with or without instructions.
		2.During consideration in the House of
			 H.R. 3521 pursuant to this resolution, notwithstanding the operation of the
			 previous question, the Chair may postpone further consideration of the bill to
			 such time as may be designated by the Speaker.
		3.House Resolution 955 is laid upon the
			 table.
		
	
		
			Lorraine C. Miller,
			Clerk.
		
	
